Order unanimously affirmed, without costs. Memorandum: Petitioner appeals from an order of Special Term dismissing the petition to validate the designating petition of petitioner candidate on the ground that it failed to specify the date of the primary election. The petition was properly dismissed since the date of the primary election is specifically prescribed by subdivision 1 of section 6-132 of the Election Law and strict compliance with the content provisions of the statute is required (Matter of Hutson v Bass, 54 NY2d 772, 774; Matter of Alamo v Black, 51 NY2d 716). Insofar as our decision in Matter of Lloyd v Power (37 AD2d 792) holds otherwise, we note that case was decided before enactment of the present statute. (Appeal from order of Supreme Court, Erie County, Green, J. —- Election Law.) Present — Simons, J. P., Hancock, Jr., Denman, Moule and Schnepp, JJ.